Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 18, 2019

                                       No. 04-19-00091-CR

                                         Michael HALL,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 562194
                         The Honorable Melissa Vara, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on June 12, 2019. When neither appellant’s brief nor
a motion for extension of time was filed by this date, the clerk of this court notified appellant’s
attorney by letter that appellant’s brief was late and asked appellant’s attorney to respond to this
court in writing. See TEX. R. APP. P. 38.8(b)(2). Appellant’s attorney, Mr. Patrick Montgomery,
failed to file a response. To date, appellant’s brief has not been filed.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

               (a) If appellant is indigent, the trial court shall take such measures
               as may be necessary to assure the effective assistance of counsel,
               which may include the appointment of new counsel.

               (b) If the trial court finds that appellant is not indigent, the trial
               court should determine whether appellant has made the necessary
               arrangements for filing a brief.
The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk on or before August 21, 2019. We ORDER the trial court clerk to file a
supplemental clerk’s record in this court no later than ten days after the trial court files its
findings of facts and conclusions of law. We further ORDER the court reporter to file in this
court a supplemental reporter’s record of the hearing, along with copies of any documentary
evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court